Citation Nr: 0709146	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  02-01 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.  

2.  Entitlement to a rating in excess of 20 percent for 
traumatic arthritis of the left ankle.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that decision, the RO denied an increased rating for the 
veteran's service-connected traumatic arthritis of the left 
ankle and denied service connection for a low back 
disability, bilateral knee disabilities, and bilateral hip 
disabilities.  The veteran disagreed with those decisions and 
perfected his appeal to the Board.  In a decision dated in 
August 2003, the Board granted service connection for the 
following:  degenerative arthritis at L3-L4, L4-L5, L5-S1 
with chronic lumbar strain; degenerative arthritis of the 
right knee; degenerative arthritis of the left knee with 
ligamentous damage and chronic effusion; and degenerative 
arthritis of the left hip.  At that time, the Board remanded 
the left ankle increased rating claim and the right hip 
service connection claim.  

While the case was in remand status, the RO granted an 
increased rating, to 20 percent, for traumatic arthritis of 
the left ankle and continued the denial of service connection 
for a right hip disability.  In addition, the RO granted a 
total rating based on unemployability due to service-
connected disabilities effective in November 1999.  The 
veteran has continued his appeal as to an increased rating 
for his left ankle disability and an entitlement to service 
connection for a right hip disability.  


FINDINGS OF FACT

1.  The competent evidence of record documents reports of 
right hip pain but does not identify a currently diagnosed 
right hip disability. 

2.  The veteran's service-connected traumatic arthritis of 
the left ankle results in limitation of motion and functional 
impairment that equates to no more than marked limitation of 
motion of the left ankle.  


CONCLUSIONS OF LAW

1.  Service connection for a right hip disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.39, 3.310 (2006).  

2.  The criteria for a rating in excess of 20 percent for 
traumatic arthritis of the left ankle have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5271 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In a letter dated in June 2005, the RO notified the veteran 
that to establish entitlement for an increased rating for his 
traumatic arthritis of the left ankle, the evidence must show 
that his service-connected condition had gotten worse.  In 
that letter the RO also notified the veteran of the 
information and evidence needed to establish service 
connection on a direct or presumptive basis.  In addition, in 
a letter dated in September 2005, the RO notified the veteran 
that in order to support his claim for compensation based 
upon and additional disability that was caused or aggravated 
by a service-connected disability, the evidence must show he 
currently had a physical or mental disability shown by 
medical evidence and that his service-connected disability 
either caused or aggravated his additional disability.  The 
RO told the veteran that medical records or medical opinions 
were required to establish this relationship.  

In the June 2005 and September 2005 letters, the RO explained 
to the veteran that it would get any VA medical records or 
other medical treatment records he identified.  The RO 
notified the veteran of what evidence it had obtained and 
would obtain and notified him of what evidence he should 
submit.  The RO explained that VA was responsible for getting 
relevant records from any Federal agency and that on his 
behalf VA would make reasonable efforts to get other relevant 
records he identified and for which he supplied appropriate 
release authorizations.  The RO requested that the veteran 
let it know if there was any other evidence or information 
that he would support his claims and specifically requested 
that he submit any evidence in his possession that pertained 
to his claims.  In addition, in a March 2006 letter, the RO 
provided the veteran with information about evidence needed 
to evaluate disabilities and determine the effective date for 
the award of any benefits.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his claims, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (Court) has said that proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In this case, the decision from which the appeal arises, that 
is, the July 2000 rating decision that denied an increased 
rating for the veteran's traumatic arthritis of the left 
ankle and denied service connection for a right hip 
disability, predated the effective date of the VCAA in 
November 2000, and the VCAA notice in 2005 and 2006 obviously 
could not comply with the express requirements of the law as 
found by the Court in Pelegrini.  While the Court did not 
address whether, and if so how, the Secretary can properly 
cure a defect in the timing of the notice, it did leave open 
the possibility that notice error of this kind may be non-
prejudicial to a claimant.  In this respect, all the VCAA 
requires is that the duty to notify is satisfied, and that 
appellants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Moreover, notice that was given was 
complete prior to the RO's September 2006 readjudication of 
the claims on the merits.  See Supplemental Statement of the 
Case issued during that time and Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  

The veteran has been provided the opportunity to respond to 
the notice letters and over the course of the appeal has had 
multiple opportunities to submit and identify evidence and 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  The Board 
finds that the failure to provide the veteran with all the 
specific types of notice outlined in the VCAA prior to the 
initial unfavorable determination has not harmed the veteran 
and that no useful purpose could be served by remanding the 
case on that account.  See 38 U.S.C.A. § 7261(b) (West 2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  In addition, the 
veteran has been provided multiple VA examinations, and he 
has submitted records from private health care providers.  
The Board finds the record adequate for rating purposes, and 
under these circumstances, there is no duty to provide 
another examination or medical opinion.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

Service connection claim

The veteran is seeking service connection for a right hip 
disability.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of arthritis will be presumed if manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a).  
Amendment of 38 C.F.R. § 3.310, which became effective 
October 10, 2006, provides for the award of secondary service 
connection based on aggravation of a nonservice-connected 
disability by a service-connected disability.  See 71 Fed. 
Reg. 52744-52747 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  This is codification of interpretation of 
existing law as announced by the Court in Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the merits of the issue of secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  Symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, do not in and of 
themselves constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).

The RO has considered the veteran's claim of service 
connection for a right hip disability on a direct basis and 
as secondary to the veteran's service-connected traumatic 
arthritis of the left ankle.  It appears that the veteran 
contends he has right hip disability that arises from 
injuries in service in January 1967 when he jumped off the 
back of a truck and fractured his left ankle and 
alternatively contends that he has a right hip disability 
that his related to his altered gait resulting from his 
service-connected traumatic arthritis of the left ankle. 

As discussed above, in order for service connection to be 
granted on either a direct or secondary basis, there must be 
medical evidence of a current disability.  

In this case, there is no evidence of a current right hip 
disability.  In the report of VA X-rays taken in 
November 1999, the radiologist stated that the hips appeared 
within normal limits.  VA X-rays of both hips in March 2001 
showed degenerative arthritic changes of the left hip, but 
there were no findings concerning the right hip.  Although VA 
treating physicians, in letters dated in February 2000 and 
February 2001, referred to degenerative changes in the 
veteran's left knee, hip, and back, which they related to the 
veteran's service-connected traumatic arthritis of the left 
ankle, neither mentioned any complaint, finding, or diagnosis 
identifying a right hip disability.  Similarly, in the 
corrected version of a letter dated in December 2000, a 
private physician, S.E., DO, discussed low back, left hip, 
and left knee disabilities.  He also discussed December 2000 
X-rays, which he said showed degenerative joint disease in 
the lumbar spine and left hip.  He said that remaining X-rays 
were unremarkable, and he did not mention the veteran's right 
hip.  

When the veteran was most recently examined by VA in 
September 2006, the examiner said that right hip flexion 
to 100 degrees was limited by the veteran's obesity 
(protuberant abdomen and weight in excess of 350 pounds) and 
that what the veteran interpreted as right hip pain was 
radicular pain associated with lumbar spinal stenosis.  This 
is consistent with private medical records from Krum Family 
Health Care Associates dated in November 2005 in which the 
examiner associated complaints of pain in the low back, right 
hip, and down the right leg with an assessment of chronic 
arthritis of the back.  Further, in a December 2005 
consultation report from the Texas Back Institute, the 
impression after examination was low back pain with radiation 
down the right leg of unknown etiology, may be due to 
degenerative scoliosis or degenerative disc disease.  The 
Board further notes that the September 2006 VA examiner, who 
had reviewed the claims file, said there was no evidence of 
degenerative joint disease of the right hip nor were there 
symptoms of arthritis of the right hip.  

The Board acknowledges that at a June 2003 VA examination, 
the physician found limited flexion of the right hip to 110 
degrees (normal flexion is to 125 degrees per 38 C.F.R. 
§ 4.71, Plate II) and that he reported a diagnosis of chronic 
pain in both hips with degenerative joint disease seen only 
on the left.  It must be kept in mind, however, that as 
discussed above, symptoms alone, such as pain, do not 
constitute disability for VA rating purposes.  See Sanchez- 
Benitez, 13 Vet. App. at 285 ("pain alone, without a 
diagnosis or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted").  Accordingly, the 
June 2003 examination report that includes a diagnosis of 
right hip pain is not sufficient for a finding of current 
disability. 

To the extent that the veteran contends that a current right 
hip disability exists, it is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
95 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  The veteran's 
statements offered in support his claim are not competent 
medical evidence and do not serve to establish the existence 
of a current disability.  

The Board wishes to make clear the distinction between a 
disability that may be service connected on a secondary basis 
and disability that is part and parcel of a service-connected 
disability.  As has been noted in the Introduction, service 
connection was granted for a low back disability in 
August 2003.  Private medical records dated in late 2005 and 
the September 2006 VA examination report indicate that the 
veteran's complaints of radiating pain, including in the 
right buttocks, may be related to arthritis, stenosis, or 
degenerative disc disease involving the lumbar spine.  Under 
38 C.F.R. § 4.71a, neurological impairment such as radicular 
pain is rated as an element of certain spinal disabilities.  
In this case, however, the veteran is seeking service 
connection for a "stand alone" right hip disability.  As 
explained above, no such disability is currently diagnosed.  

In the absence of any diagnosed right hip disability for 
which service connection may be granted, the claim must fail, 
on a direct as well as secondary basis.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection cannot be 
granted if the claimed disability does not exist).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence weighs against the claim, and 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2005); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The Board therefore concludes that 
service connection for a right hip disability must be denied.  

Additional comment

As the Board has discussed above, this claim is being denied 
because no current right hip disability exists.  Because the 
medical evidence of record appears to indicate that the 
veteran's neurological complaints with respect to his right 
lower extremity originated from the region of his lumbar 
spine and service connection has been granted for a lumbar 
spine disability, he and his representative may wish to 
consider whether the matter of his entitlement to an 
increased rating for his service-connected back disability 
should be pursued at the RO.  The Board intimates no 
conclusion, legal or factual, as to the outcome of such a 
claim.  

Increased rating claim

The veteran is seeking an increased rating for his service-
connected traumatic arthritis of the left ankle.  As noted in 
the Introduction, while the claim was in remand status, the 
RO granted an increased rating from 10 percent to 20 percent 
for the left ankle disability, and the veteran continued his 
appeal.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2006).  Ratings for service-
connected disabilities are determined by comparing the 
symptoms the veteran is presently experiencing with the 
various criteria set forth in the Rating Schedule.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability at issue.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2006); see also Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  The Court has held, however, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The remote history of the veteran's left ankle disability 
shows that in January 1967, in service, the veteran incurred 
an injury to his left ankle when he jumped from the back of a 
truck.  He experienced severe sudden pain and was 
hospitalized.  X-rays of the left ankle revealed a 
bimalleolar fracture.  After swelling resolved, the veteran's 
left ankle was placed in a plaster cast and later, in 
February 1967, he underwent an open reduction and internal 
fixation of the fracture of the medial malleolus with 
placement of a metallic screw.  Plaster immobilization 
continued until mid-May 1967 when it was felt that union of 
the fractures had occurred.  After a program of 
physiotherapy, the veteran was finally discharged from the 
hospital to duty in July 1967 with a temporary profile for 
60 days.  

At his initial VA examination in April 1968, the veteran 
reported that his left ankle hurt and became swollen.  He 
said that it was difficult to walk on it at times and was 
worse after being on it all day.  The examination report 
lists the veteran's height as six feet, two inches, and his 
weight as 245 pounds.  Examination of the left ankle revealed 
limitation of motion with pain accompanying all motions and 
some enlargement of the left ankle.  X-rays of the left ankle 
showed fracture of the medial malleolus had been fixed by a 
single, long metallic screw, and the radiologist noted minor 
hypertrophic changes within the medial portion of the ankle 
joint.  

In an April 1968 rating decision, the RO granted service 
connection for traumatic arthritis of the left ankle and 
assigned a 10 percent rating from the day following 
separation from service in February 1968.  

At a VA examination in November 1999, the physician noted the 
veteran had fractured his left ankle in service with fracture 
of the medial and lateral malleoli.  The physician commented 
that the veteran currently weighed over 300 pounds, which the 
physician said was pertinent to the examination.  At that 
time, the veteran reported that he had been limping on his 
left ankle for years.  On examination of the left ankle, 
there was dorsiflexion to 10 degrees and plantar flexion to 
45 degrees.  

At a VA examination in July 2000, the examiner noted that the 
veteran was quite obese and walked with a slight limp.  On 
examination of the left ankle, there was some edema.  The 
examiner said there was edema of both the right and left 
lower extremities, left greater than right.  There was left 
ankle dorsiflexion to 35 degrees, and plantar flexion to 
45 degrees.  

At a VA examination in June 2003, the physician noted the 
veteran's history of a bimalleolar fracture of the left ankle 
in service and that X-rays in 2001 had shown it to be an 
arthritic ankle.  The physician said that though the fracture 
was shown to be healed, there was still evidence of the 
fracture and the hardware on X-ray with asymmetry of the 
talo-tibial joint space with widening laterally and narrowing 
medially.  He said that this, in his opinion, caused abnormal 
gait, which was clearly evident on examination.  

At the VA examination in September 2006, the examiner noted 
the veteran's history of a left ankle fracture in service 
with a long history of left ankle pain.  The veteran 
continued to complain of left ankle pain and swelling but did 
not complain of any instability.  The examiner noted that the 
veteran was able to walk from the parking lot to the clinic, 
which was a distance of three hundred to four hundred yards, 
without resting.  On examination, there was no tenderness to 
palpation of the left ankle, but there was some tenderness 
with stressing the ankle with passive motion.  There was 
dorsiflexion to 10 degrees and plantar flexion to 30 degrees.  
On repetitive motion of the left ankle, there was no 
increased pain, weakness, fatigability, or incoordination.  

The RO has rated the veteran's service-connected left ankle 
disability under Diagnostic Code 5010-5271.  Under Diagnostic 
Code 5010, arthritis, due to trauma, substantiated by X-ray 
findings is rated as degenerative arthritis under Diagnostic 
Code 5003.  38 C.F.R. § 4.71a.  Diagnostic Code 5003 
specifies that degenerative arthritis is to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
Id. 

Under Diagnostic Code 5271, marked limitation of motion in 
the ankle warrants a 20 percent disability rating, and 
moderate limitation of motion in the ankle warrants a 10 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  

The Board observes that the words "moderate" and "marked" 
are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6.  The Board observes in 
passing that "moderate" is defined as "of average or 
medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988) 871.  
"Marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous."  Id. at 828.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45, 4.59.

The veteran essentially contends that a rating higher than 
20 percent should be assigned for his service-connected left 
ankle disability, which he reports has been painful and has 
caused him to walk with a limp since service.  

Over the course of the current appeal period, the medical 
evidence has shown that, at worst, motion of the veteran's 
left ankle was limited to 10 degrees of dorsiflexion and 
30 degrees of plantar flexion.  Some examiners have found 
tenderness of the left ankle and have attributed the 
veteran's abnormal gait to his service-connected traumatic 
arthritis of the left ankle.  When examined most recently in 
September 2006, there was no increased pain, weakness, 
fatigability, or incoordination on repetitive motion of the 
left ankle.  The Board thus finds that the veteran's service-
connected traumatic arthritis of the left ankle results in 
limitation of motion and functional impairment that equates 
to no more than marked limitation of motion of the left 
ankle.  

There are other diagnostic codes that potentially relate to 
impairment of the ankle, and the veteran is entitled to be 
rated under the diagnostic code that allows the highest 
possible rating for the clinical findings shown on 
examination.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  After reviewing alternative provisions, the Board 
can find no basis upon which to assign a rating higher 
than the currently assigned 20 percent.  Diagnostic Code 5262 
addresses impairment of the tibia and fibula and provides 
ratings based on malunion or nonunion.  In this case, there 
was a bimalleolar fracture, but there is no evidence of the 
malunion or nonunion required for a rating under that code.  
Further, there is no evidence of ankylosis ratable under 
Diagnostic Codes 5270 and 5272, also located in 38 C.F.R. 
§ 4.71a.  Ankylosis is defined as stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint.  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996).  In this case, there is no medical 
evidence of ankylosis of the left ankle and such is not 
contended by the veteran.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence weighs against the claim, and 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2005); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The Board therefore concludes that 
the criteria for a rating in excess of 20 percent for 
traumatic arthritis of the left ankle have not been met, and 
the claim must be denied.  

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  Extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in 
which there is an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization 
attributable to the service-connected disability, as to 
render impractical the application of the regular schedular 
rating standards.  Here the rating assigned for the veteran's 
traumatic arthritis of the left ankle adequately compensates 
the degree of disability shown attributable to the service-
connected disability.  

The Board acknowledges that the veteran has not worked since 
November 1999, but that has not been shown to be due to the 
traumatic arthritis of the left ankle.  In this regard, the 
Board notes that in September 2006, the veteran reported that 
he had retired in 1999 from a job as an auto mechanic 
primarily due to shoulder problems.  Further, when the RO 
granted a total rating based on unemployability effective in 
November 1999, it said it did so because his service-
connected disabilities together met the schedular 
requirements for the award.  Further, the record does not 
show, nor does the veteran contend, that he has been 
hospitalized for treatment of his service-connected traumatic 
arthritis of the left ankle at any time during the appeal 
period.  Accordingly, a referral for consideration of an 
extraschedular rating is not warranted. Id. 


ORDER

Entitlement to service connection for a right hip disability 
is denied.  

Entitlement to a rating in excess of 20 percent for traumatic 
arthritis of the left ankle is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


